Citation Nr: 1129004	
Decision Date: 08/05/11    Archive Date: 08/11/11

DOCKET NO.  08-20 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for the Veteran's cause of death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel


INTRODUCTION


The Veteran had active service from September 1965 to June 1976, and had subsequent service in the National Guard.  The Veteran died in May 2006.  The appellant is the Veteran's widow.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

This case was previously before the Board in February 2011 and remanded to schedule the appellant for a Travel Board hearing before a Veterans Law Judge.  

In May 2011, a Travel Board hearing was held before the undersigned Veterans Law Judge and a transcript of that hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran died in May 2006.  His death certificate reflects that the immediate cause of death was glioblastoma multiforme.  The underlying causes of death were pneumonia, a history of deep venous thrombosis and Agent Orange exposure in the Vietnam War.

The appellant contends that the Veteran's pneumonia was due to lung nodules which she believes may have been related to respiratory cancer.  (See May 2011 Board hearing Transcript (Tr.) at p.13).  She asserts that the Veteran had a respiratory condition due to exposure to Agent Orange in service.  (Id.).  The appellant also asserts that the Veteran incurred a brain tumor, his immediate cause of death, as a result of exposure to Agent Orange in service.  (Tr. at p. 15).  She contends that the Veteran's deep venous thrombosis may have been incurred during service.  (Tr. at p. 20).

A December 2006 statement from J.R., M.D., indicates that he treated the Veteran for his malignant brain tumor (a glioblastoma multiforme).  Dr. J.R. stated that while the link between defoliant exposure and brain tumor development has not been made, there may be increased risk of glioblastoma development with herbicide exposure.  He cited medical literature in support of his claim.  Dr. J.R. noted that the Veteran ultimately died from his glioblastoma.

In a November 2006 statement, R.F., M.D., stated that he had seen the Veteran since August 2005 and worked him up for multiple tiny pulmonary nodules in his lungs, granulomatous lung disease and mild obstructive lung disease.  Dr. R.F. noted that the Veteran was a lifelong non-smoker.  He stated that the etiology of the Veteran's lung disease is not clear but could be secondary to a prior exposure.  A statement from the appellant next to Dr. R.F.'s statement asserts that the appellant's lung problem was probably caused by him being exposed to Agent Orange in Vietnam.  Thus, Dr. R.F.'s reference to "exposure" appears to refer to the Veteran's exposure to Agent Orange.

The Board finds that a medical nexus opinion is needed to assist in determining whether any condition related to the Veteran's military service either caused or contributed substantially or materially to his death.  In DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008), the Federal Circuit Court held that 38 U.S.C. § 5103A(a) does not always require the Secretary of VA to assist the claimant in obtaining a medical opinion for a Dependency and Indemnity Compensation (DIC) claim, but it does require VA to assist a claimant in obtaining such whenever it is necessary to substantiate the DIC claim. The Federal Circuit Court added that there was no duty to provide a VA opinion in a DIC claim under 38 U.S.C.A. § 5103A(d) since this provision is explicitly limited to claims for disability compensation (service connection), which is defined as a monthly payment made by VA to a Veteran, and therefore does not pertain to a DIC claim.  Id.  But see Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2008) (holding that, in the context of a DIC claim, VA must also consider that 38 U.S.C. § 5103A(a) only excuses VA from making reasonable efforts to provide an examination or obtain an opinion when no reasonable possibility exists that such assistance would aid in substantiating the claim).  As the December 2006 statement from Dr. J.R. indicates that the Veteran's brain tumor may have been related to his exposure to Agent Orange in service and the Veteran's death certificate notes that an underlying cause of death was exposure to Agent Orange, the Board finds that a medical opinion would aid in substantiating the claim.  As the appellant has also asserted that the Veteran's death was caused by a lung condition related to service, and the November 2006 statement from Dr. R.F. indicates there may be a connection between the Veteran's lung condition and exposure to Agent Orange, a medical opinion on that issue would also be helpful.

On remand, the RO also needs to send the appellant additional notice to comply with the Veterans Claims Assistance Act (VCAA) - and, in particular, the holding in Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  In Hupp, the Court held that for Dependency and Indemnity Compensation (DIC) benefits, including claims for cause of death, VCAA notice must include: (1) a statement of the conditions, if any, for which the Veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate the DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.

A VCAA notice letter was sent to the appellant in September 2006.  While this notice letter generally addresses what is required to establish service connection for cause of death, it is not responsive to her specific contention regarding the Veteran's terminal brain tumor and underlying causes of death being related to his military service and, in particular, to his presumed exposure to Agent Orange in Vietnam.  The letter does not mention that, at the time of his death, the Veteran did not have a service-connected disability, so the appellant not only needs to show the tumor and/or underlying causes of death caused or contributed substantially or materially to his death, but also that the condition was incurred in or aggravated by his military service.  The Court held in Hupp that the section 5103(a) notice letter should be 'tailored' and must respond to the particulars of the application submitted.  The appellant therefore has not received the required Hupp notice.

Finally, it appears that the Veteran's service treatment records have not been associated with the claims file.  The Veteran's service treatment records would assist the Board in determining whether his cause of death was related to service.  Thus, the Veteran's service treatment records should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Issue a VCAA notice letter which satisfies all VCAA notice obligations with regard to the issue of entitlement to service connection for the cause of the Veteran's death, in accordance with 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002); 38 C.F.R. § 3.159; Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Hupp v. Nicholson, 21 Vet. App. 342 (2007), and any other applicable legal precedent.

Specifically, the appellant should be informed of the disabilities, if any, for which the Veteran was service-connected at the time of his death; an explanation of the evidence and information required to substantiate a DIC claim based on each previously service-connected condition (if any); and an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  This notice must be tailored to the specific information provided in the appellant's claim for benefits.

2.  Obtain the Veteran's service treatment records.  If no records are available, the claims folder must indicate this fact.

3.  After completion of the above and after any records received have been associated with the claims file, obtain a medical opinion to determine the following:

* Whether it is at least as likely as not (whether there is a 50 percent or greater probability) that any disease or injury incurred in or aggravated by service, to include exposure to Agent Orange, either caused or contributed substantially or materially to the Veteran's death.

* Whether it is at least as likely as not that the Veteran's brain tumor (glioblastoma multiforme) was incurred in or aggravated by service, to include exposure to Agent Orange.

* Whether it is at least as likely as not that the Veteran had a lung condition, to include pneumonia, nodules in the lungs, granulomatous lung disease, and/or mild obstructive lung disease, that was related to service, to include exposure to Agent Orange.

If the examiner determines that the Veteran had a lung condition that was related to service, provide an opinion as to whether the lung condition caused or contributed substantially or materially to the Veteran's death.

* Whether it is at least as likely as not that the Veteran's deep venous thrombosis was related to his service.

* The VA examiner should consider the December 2006 statement from Dr. J.R., indicating the Veteran's brain tumor may have been related to his exposure to Agent Orange in service, and the November 2006 statement from Dr. R.F., indicating there may be a connection between the Veteran's lung condition and exposure to Agent Orange.

The VA clinician is requested to provide a thorough rationale for any opinion provided.  The clinician should review the claims folder and this fact should be noted in the accompanying medical report.
 
It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

If the clinician is unable to provide an opinion without resorting to speculation, the clinician should explain why a definitive opinion cannot be provided.

4.  Thereafter, readjudicate the issue on appeal of entitlement to service connection for the Veteran's cause of death.  If the benefit sought is not granted, issue a supplemental statement of the case and afford the appellant an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



